                   Case 19-10210-LSS          Doc 86       Filed 02/05/19       Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           )
In re:                                     )     Chapter 11
                                           )
Charlotte Russe Holding, Inc., et al.,1    )     Case No. 19-10210 (LSS)
                                           )
                             Debtors.      )     (Jointly Administered)
                                           )
                                           )     Re: Docket No. 15, 16

              CERTIFICATION OF COUNSEL REGARDING INTERIM ORDER
       (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
             (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
     (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
          EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION TO THE
         PREPETITION SECURED PARTIES, (V) MODIFYING AUTOMATIC STAY,
    (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

        I, Daniel N. Brogan, proposed counsel for the above-captioned debtors and debtors in

possession (the “Debtor” ), hereby certify and state as follows:

        1.         On February 4, 2019 the Debtors filed the Debtors’ Motion for Entry of Interim

and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and Fed. R. Bankr.

P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain

Postpetition Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Super-

Priority Claims, (IV) Granting Adequate Protection to Prepetition Secured Lenders, (V)

Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related

Relief [D.I. 15] (the “Motion” ), which included a proposed form of order granting the Motion on

an interim basis (the “Original Proposed Order” ).



1
 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe
Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’headquarters are located
at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.



{BAY:03437635v1}
                   Case 19-10210-LSS           Doc 86       Filed 02/05/19       Page 2 of 3




        2.         On February 5, 2019, the Court held a hearing (the “First Day Hearing” ) to

consider, among other things, the Motion.

        3.         The Debtors revised the Original Proposed Order in accordance with the Court’s

comments on the record at the First Day Hearing (the “Revised Proposed Order” ). A copy of the

Revised Proposed Order is attached hereto as Exhibit A. A blackline comparing the Revised

Proposed Order against the Original Proposed Order is attached hereto as Exhibit B.2 Counsel to

the Debtors provided the Revised Proposed Order to the Office of the United States Trustee,

counsel to the Prepetition ABL Agent, and counsel to the Prepetition Term Agent and certain of

the Prepetition Term Loan Lenders who did not object to its form.

        WHEREFORE, the Debtors respectfully request that the Court enter the Revised

Proposed Order at its earliest convenience.




                              [Remainder of page intentionally left blank.]




2
        Schedule 2 to the Revised Proposed Order containing the Required Milestones is presented in a revised
format but is substantively similar to the version filed with the Original Proposed Order.


{BAY:03437635v1}                                        2
                   Case 19-10210-LSS   Doc 86   Filed 02/05/19    Page 3 of 3



Dated: February 5, 2019
       Wilmington, Delaware               BAYARD, P.A.

                                           /s/ Daniel N. Brogan
                                          Justin R. Alberto (No. 5126)
                                          Erin R. Fay (No. 5268)
                                          Daniel N. Brogan (5723)
                                          600 North King Street, Suite 400
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 655-5000
                                          Facsimile: (302) 658-6395
                                          Email: jalberto@bayardlaw.com
                                                  efay@bayardlaw.com
                                                  dbrogan@bayardlaw.com

                                                        - and -
                                          COOLEY LLP
                                          Seth Van Aalten
                                          Michael Klein
                                          Summer M. McKee
                                          1114 Avenue of the Americas
                                          New York, New York 10036
                                          Telephone: (212) 479-6000
                                          Facsimile: (212) 479-6275
                                          Email: svanaalten@cooley.com
                                                 mklein@cooley.com
                                                 smckee@cooley.com
                                          Proposed Co-Counsel for the Debtors
                                          and Debtors in Possession




{BAY:03437635v1}                            3
